DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 43, 44, 46 – 49, 51, 54, 59 – 62 are objected to because of the following informalities: 
Claim 43, line 6, “the rollers” should read - - the axial load rollers - -.
Claim 43, line 19, “axial load rollers” should read - - the axial load rollers - -.
Claim 43, line 19, “axial loads” should read - - the axial loads - -.
Claim 43, line 39, “to at enable” should read - - to enable - -.
Claim 44, lines 1 – 2, “wherein the slew bearing comprises actuators configured” should read - - wherein the actuators are configured - -.
Claim 46, line 3, “actuators” should read - - the actuators - -.
Claim 47, line 5, “axial loads” should read - - the axial loads - -.
Claim 48, line 3, “actuators” should read - - the actuators - -.
Claim 50, line 3, “main portions” should read - - the main portions - -.
Claim 51, line 18, “axial loads” should read - - the axial loads - -.
Claim 51, line 27, “axial load rollers” should read - - the axial load rollers - -.
Claim 51, line 27, “axial loads” should read - - the axial loads - -.
Claim 51, line 31, “low-friction pads” should read - - the low-friction pads - -.
Claim 51, line 32, “axial loads” should read - - the axial loads - -.
Claim 54, line 2, “, i.e. a device” should be deleted.
Claim 59, line 3, “actuators” should read - - the actuators - -.
Claim 59, line 3, “actuators seats” should read - - the actuator seats - -.
Claim 59, lines 4 – 5, “one or more main portions” should read - - the one or more main portions - -.
Claim 60, line 3, “one or more main portions” should read - - the one or more main portions - -.
Claim 60, line 8, “one or more axial load rollers” should read - - the one or more axial load rollers - -.
Claim 60, line 13, “the axial roller bodies” should read - - the axial load rollers - -.
Claim 61, line 7, “one or more axial load rollers” should read - - the one or more axial load rollers - -.
Claim 61, line 10, “the axial roller bodies” should read - - the axial load rollers - -.  
Claim 62, line 9, “which hollow mating part” should read - - wherein the hollow mating part - -.
Claim 62, lines 23 and 34, “the roller or rollers” should read - - the rollers - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50, 53, 56 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 50, 56 and 58, a recitation that an element “can” perform a function, or that a function “can be” performed by an element is not a positive limitation but only requires the ability to so perform. Thus, it is unclear whether the invention of claim(s) 50, 56 and 58 can be put into practice by satisfying all of the other limitations of claims, without necessarily being required to perform the limitations following the phrase “can” or “can be.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, 
claim 50 recites the broad recitation “the main portions and the auxiliary portions are configured to be temporarily fixed to each other when the moveable bearing ring” and the claim also recites “more in particular the one or more main portions of the moveable bearing ring, is in the raised maintenance position and/or is in the operational position, such that the actuators do not need to actively support the main or auxiliary portions” which is the narrower statement of the range/limitation; and 
claim 53 recites the broad recitation “the moveable bearing ring” and the claim also recites “more in particular at least one main portion of the moveable bearing ring” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Allowable Subject Matter
Claims 43 – 49, 51, 52, 54, 55, 57 and 59 – 65 are allowed.
Claims 50, 53, 56 and 58 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regards to claim 43, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the one or more main portions of the moveable bearing ring being moveable relative to the one or more main portions of the stationary bearing ring between: an operational position, in which the at least part of the top roller raceway engages with axial load rollers to transfer axial loads between the moveable bearing ring and the stationary ring; and a raised maintenance position, in which the at least part of the top roller raceway is disengaged from the axial load rollers.
In regards to claim 51, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the one or more main portions being moveable relative to the corresponding one or more auxiliary portions between an operational position, in which the at least part of the top roller raceway engages with axial load rollers to transfer axial loads between the moveable bearing ring and the stationary ring, and a raised maintenance position, in which the at least part of the top roller raceway is disengaged from the axial load rollers.
In regards to claim 62, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the bearing assembly further having, when seen in a cross-section, exactly three slide pads, consisting of: a first slide pad of said three slide pads, arranged to enable sliding between the upper surface of second upper ring part and the lower surface of the protruding mating part of the lower ring that the upper surface of the second upper ring part faces, the first slide pad absorbing any vertical upwards forces, wherein the first slide pad is arranged lower than the roller or rollers in BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/tttApplication No.: NEWDocket No.: 1063-0352PUS1 Page 11 of 14 said cross-section, and a “centre” of the first slide pad is arranged horizontally offset from a “centre” of said roller or rollers; a second slide pad of said three slide pads, arranged to enable sliding between the inner surface of the protruding mating part of the lower ring and the inner leg of the hollow mating part of the first upper ring part, the second slide pad thereby absorbing horizontal forces, wherein second slide pad is arranged lower than the roller or rollers in said cross-section, and horizontally offset, and above the first slide pad; a third slide pad of said three slide pads, arranged to enable sliding between the outer surface of the protruding mating part of the lower ring and the outer leg of the hollow mating part of the first upper ring part, the third slide pad thereby absorbing horizontal forces, wherein the third slide pad is arranged lower than the roller or rollers in said cross-section, and horizontally offset, and above the first slide pad.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656